               Case 2:21-mj-30169-DUTY ECF No. 1, PageID.1
                                            AUSA:              Filed 04/09/21 Telephone:
                                                    Ranya E lzein               Page 1 (313)
                                                                                         of 9 226-0213
AO 91 (Rev 11/11) Criminal Complaint             Special Agent:          Emily Munchiando              Telephone: (312) 590-8923

                                       UNITED STATES DISTRICT COURT
                                                               for the

                                                Eastern District of Michigan
United States of America
   V.
GLORIA BUSH,
                                                                          Case No. 2:21−mj−30169
                                                                          Assigned To : Unassigned
              Defendant.                                                  Assign. Date : 4/9/2021
                                                                          CMP USA V BUSH (kcm)




                                                  CRIMINAL COMPLAINT

         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

         On or about the date(s) of                   April 7. 2021               in the county of ____W_ a�y_n_e ___ in the
___ E_ a_st_ e_rn___ District of           Michigan        , the defendant(s) violated:

                  Code Section                                                    Offense Description
18 U.S.C. §§ 11 l(a) and (b)                            Assault ofa Federal Officer Using a Deadly or Dangerous W eapon




       This criminal complaint is based on these facts:
SE E ATTACHE D AFFIDAVIT




[Z] Continued on the attached sheet.



                                                                                 Special Agent Emily Munchiando, FBI
                                                                                            Printed name and title
Sworn to before me and signed in my presence
and/or by reliable electronic means.

Date: April 9. 2021                                                                           Judge's signature

City and state: Detroit, Michigan                                          Hon. Curtis Ivy, Jr., United States Magistrate Judge
                                                                                            Printed name and title
Case 2:21-mj-30169-DUTY ECF No. 1, PageID.2 Filed 04/09/21 Page 2 of 9
     Case 2:21-mj-30169-DUTY ECF No. 1, PageID.3 Filed 04/09/21 Page 3 of 9




                               PROBABLE CAUSE

4.     On April 7, 2021, at approximately 6: 46 AM, the Drug Enforcement Agency

Special Response Team ("DEA-SRT") approached a residence on Saint Aubin

Street in Detroit, Michigan to execute a federal search warrant for the residence

and a federal arrest warrant for N.E., a real person whose identity is known to your

affiant.

5.     A Michigan State Police ("MSP") trooper was assigned to DEA-SRT to

assist with the execution of the search warrant. Specifically, the trooper was

responsible for activating her vehicle's emergency lights and making police

announcements as the DEA-SRT team made contact at the front door of the

residence.

6.     The DEA-SRT team and the MSP trooper arrived at the residence around

6:46 AM. The MSP trooper parked directly in front of the residence, and DEA­

SRT members approached the front door of the residence. The MSP trooper

activated her car's emergency lights and began giving loud verbal commands over

the car's loudspeaker, repeatedly stating "police, search warrant."

7.     While the MSP trooper was announcing law enforcement's presence, DEA-

SRT members were at the front door of the house, on foot, knocking on the

residence. As they did so, they gave loud commands of "police, search warrant."

While the DEA-SRT members were standing on the front landing of the residence


                                          2
Case 2:21-mj-30169-DUTY ECF No. 1, PageID.4 Filed 04/09/21 Page 4 of 9
Case 2:21-mj-30169-DUTY ECF No. 1, PageID.5 Filed 04/09/21 Page 5 of 9
Case 2:21-mj-30169-DUTY ECF No. 1, PageID.6 Filed 04/09/21 Page 6 of 9
Case 2:21-mj-30169-DUTY ECF No. 1, PageID.7 Filed 04/09/21 Page 7 of 9
                    Case 2:21-mj-30169-DUTY ECF No. 1, PageID.8 Filed 04/09/21 Page 8 of 9
                                                                            AUSA:    Ranya Elzein                  Telephone: (313) 226-0213
AO 442 (Rev. 11/11) Arrest Warrant                               Special Agent:      Emily Munchiando              Telephone: (312) 590-8923


                                          UNITED STATES DISTRICT COURT
                                                                           for the
                                                           Eastern District of Michigan

United States of America
      V.

GLORIA BUSH,
                                                                                     Case No. 2:21−mj−30169
                                                                                     Assigned To : Unassigned
               Defendant.                                                            Assign. Date : 4/9/2021
                                                                                     CMP USA V BUSH (kcm)



                                                             ARREST WARRANT

To:        Any authorized law enforcement officer

           YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name ofperson to be arrested) _G�L_O�Rl_A_B�U�S_H________________________________
who is accused of an offense or violation based on the following document filed with the court:


D Indictment       D Superseding Indictment D Information D Superseding Information IZ] Complaint
D Probation Violation Petition D Supervised Release Violation Petition □ violation Notice D Order of the Court
This offense is briefly described as follows:
18 U.S.C. §§ 11 l(a) and (b) Assault ofa Federal Officer Using a Deadly or Dangerous Weapon




Date:       April 9, 2021
                                                                                                    Issuing officer's signature

City and state: Detroit, Michigan                                                     Hon. Curtis Ivy, Jr., United States Magistrate Judge
                                                                                                      Printed name and title


Return

          This warrant was received on (date) ________, and the person was arrested on (date) _________
at (city and state) ________________

Date:
                                                                                                   Arresting officer's signature


                                                                                                     Printed name and title

Distribution: Original Court- }copy U.S. Marshal- 2 copies USA
Case 2:21-mj-30169-DUTY ECF No. 1, PageID.9 Filed 04/09/21 Page 9 of 9
